The named defendant’s petition for certification for appeal from the Appellate Court, 54 Conn. App. 444 (AC 17646), is granted, limited to the following issue:
“In this partition action, did the Appellate Court properly conclude that the trial court had the equitable power to order the named defendant to convey his interest in the property to the plaintiff and the plaintiff to pay the named defendant money damages?”
*908The Supreme Court docket number is SC 16198.
Eyvind Rodriguez, pro se, in support of the petition.
Decided October 6, 1999